UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4389
WILLIE C. MCGEE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-99-209)

                   Submitted: February 26, 2002

                      Decided: March 12, 2002

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John B. Mann, LEVIT, MANN & HALLIGAN, Richmond, Virginia,
for Appellant. J. Strom Thurmond, Jr., United States Attorney, Kevin
F. McDonald, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MCGEE
                              OPINION

PER CURIAM:

   Willie C. McGee appeals from his conviction following his guilty
plea to one count of conspiracy to possess with intent to distribute
cocaine and crack cocaine, in violation of 21 U.S.C. § 846 (1994).
McGee contends that his guilty plea was not knowing because the dis-
trict court failed to comply with some of the requirements of Rule 11
of the Federal Rules of Criminal Procedure before accepting his plea.
Because McGee never sought to withdraw his guilty plea in the dis-
trict court, his claims are reviewed for plain error. United States v.
Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002).

   McGee contends that the district court failed to inform him of the
critical elements of the crime with which he was charged. We have
reviewed the transcript of the Rule 11 hearing and find that the district
court’s explanation of the nature of the charges against McGee and
the elements the government had to prove in order to establish guilt
did not amount to plain error. See United States v. Burgos, 94 F.3d
849, 857 (4th Cir. 1996) (en banc) (discussing elements of drug con-
spiracy).

   McGee also argues that the district court violated the requirements
of Rule 11 by failing to advise him during the plea hearing that he
could be classified and sentenced as a career offender under the
United States Sentencing Guidelines. However, nowhere does Rule
11 require that a court advise a defendant pleading guilty of the effect
of particular provisions of the Sentencing Guidelines, including the
career offender provision. United States v. Pearson, 910 F.2d 221,
223 (5th Cir. 1990); United States v. Fernandez, 877 F.2d 1138, 1143
(2d Cir. 1989).

   Consequently, we affirm McGee’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED